DETAILED ACTION

The following is a final office action is response to communications received on 10/25/2021.  Claims 2-15 & 17-20 are currently pending and addressed below.  Claims 9-13, 15, 18 & 19 are withdrawn.  Claims 1 & 16 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/25/2021 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.  The Examiner notes the change in prior art was necessitated by the Applicant’s amendments. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2-4, 8, 14 & 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Levi et al. (US 10,195,025).  Please refer to the annotated figure below in consideration of the following rejection:

    PNG
    media_image1.png
    975
    833
    media_image1.png
    Greyscale


Regarding Claim 2, Levi teaches a prosthetic heart valve (10), comprising: a stent having a proximal end (shown), a distal end (shown), a luminal surface (interior of 10) defining a lumen through the stent and an abluminal surface (exterior of 10) opposite the luminal surface, the stent having an expanded condition (Figs 50 & 51) and a collapsed condition (Fig 49); a first cuff (16) positioned on the luminal surface of the stent (Fig 3) and a second cuff (18) having a deployed configuration in which a region of the second cuff is spaced from the abluminal surface (Fig 51, Col 13: lines 39-44) of the stent and an initial configuration (Fig 49) in which the region of the second cuff is positioned against the abluminal surface of the stent; and a valve assembly (14) disposed in the lumen of the stent (Fig 2).  
Regarding Claim 3, Levi teaches wherein the second cuff (18) is formed of a polymer (Col 14: lines 9-21).  
Regarding Claim 4, Levi teaches wherein the second cuff (18) is formed of a fabric (Col 13: lines 61-65).
Regarding Claim 8, Levi teaches wherein the second cuff (18) in the deployed configuration is spaced from the proximal end of the stent (Fig 51).
Regarding Claim 14, Levi teaches wherein the second cuff (18) in the deployed configuration forms a bunched-up ring of material around an exterior of the stent (Figs 50 & 51).
Regarding Claim 17, Levi teaches wherein the second cuff (18) moves from the initial configuration to the deployed configuration upon movement of the stent from the collapsed condition to the expanded condition (Figs 49-51).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levi et al. (US 10,195,025) in view of Schraut et al. (US 2014/0277417).
Regarding Claims 5-7 & 20, as set forth supra, Levi discloses the invention substantially as claimed.  However, Levi does not disclose: (1) wherein the first cuff is formed of plural layers of material; (2) wherein the second cuff is formed of multiple layers of material; (3) wherein the multiple layers of material include multiple polymer layers; and wherein the multiple layers of material include multiple fabric layers.
Schraut teaches a prosthetic heart valve in the same field of endeavor.  Said valve comprising a polymer cuff disposed on either/both the luminal or abluminal surface of the stent [0051].  Said cuff may comprise a polymer [0065] fabric [0075] constructed of multiple layers (650D and 650D’) to aid in load distribution across the assembly [0071], rigidity adjustment [0071] and provide an adequate biological response [0065].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct both the first and second polymer fabric cuffs of Levi from the polymer fabric material(s) as taught by Schraut in .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN AINSLEY DUKERT whose telephone number is (571)270-3258. The examiner can normally be reached Mon-Fri 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN A DUKERT/Primary Examiner, Art Unit 3774